Citation Nr: 0706808	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-20 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from 
December 19, 2003 for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for PTSD and assigned a 30 percent rating from 
November 6, 2002.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
November 2004, the RO increased the disability rating to 50 
percent from December 19, 2003.  Since the 50 percent rating 
assigned during the appeal did not constitute a full grant of 
the benefit sought, the evaluation issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2007.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2006).

During the January 2007 hearing, the veteran and his 
representative stated that the portion of the rating that 
speaks to the 30 percent evaluation for PTSD is not being 
challenged, and that the appeal was being limited to the 
issue to entitlement to a disability rating in excess of 50 
percent for PTSD.  See Hearing Transcript, page 2.  
Accordingly, the issue of entitlement to a disability rating 
in excess of 30 percent from November 6, 2002 to December 18, 
2003, for PTSD is no longer a part of the current appeal.

The record reflects that the veteran's claim for a total 
disability rating based on individual unemployability (TDIU) 
was denied by the RO in a December 2005 rating decision.  The 
veteran filed a notice of disagreement (NOD), but did not 
file a timely substantive appeal after a statement of the 
case (SOC) was issued in February 2006.  Therefore, the 
December 2005 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).  Although 
the record contains no formal TDIU claim, it appears, based 
on the veteran's hearing testimony, that he wishes to pursue 
this claim again.  The issue of entitlement to TDIU is 
therefore referred to the RO for appropriate action. 


FINDING OF FACT

Since December 19, 2003, the veteran's PTSD has been 
productive of occupational and social impairment with 
deficiencies in most areas; however, total social and 
industrial impairment has not been shown.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating of 70 
percent from December 19, 2003, for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2006).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a January 2003 rating decision, 
awarded the veteran service connection for PTSD and assigned 
a 30 percent rating.  Thus, the veteran's PTSD claim was 
substantiated in January 2003 and VA no longer has any 
further duty to notify the veteran on how to substantiate his 
claim.  Rather, VA is required to fulfill its statutory 
duties under 38 U.S.C.A. § 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of a higher 
rating by way of the June 2004 SOC.  Furthermore, the January 
2007 hearing transcript indicates that the veteran has actual 
notice of what is necessary to substantiate his claim for a 
rating in excess of the 50 percent rating currently assigned 
for PTSD.  Therefore, the Board determines that any defect in 
VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and a 
report of VA examination.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).



Specific rating criteria

The veteran's PTSD is evaluated as 50-percent disabling under 
38 C.F.R. § 4.130, DC 9411 (2006).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, DC 9411 (2006).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference VA's adoption of the DSM-IV, for rating 
purposes] (2006).

Analysis

In a January 2003 rating, the RO granted service connection 
for PTSD and assigned a 30 percent evaluation from November 
6, 2002.  In November 2004, the rating was increased to 50 
percent from December 19, 2003.  As noted in the 
introduction, the veteran is not appealing the 30 percent 
rating assigned from November 6, 2002 to December 18, 2003.  
He is, however, seeking a rating in excess of 50 percent from 
December 19, 2003.  To be entitled to the next-higher 70 
percent evaluation under the General Rating Formula for 
mental disorders, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In this case, the medical evidence clearly demonstrates the 
veteran's inability to establish and maintain effective 
relationships.  An October 2004 VA mental health progress 
note specifically stated that the veteran's social 
functioning remained severely impaired.  A December 2004 VA 
social worker's statement likewise revealed that the 
veteran's PTSD adversely affected his relationships with 
others both socially and in his employment.  The November 
2005 VA examination noted that the veteran socialized with 
other veterans at the Veterans Center, but otherwise led an 
extremely isolated life.  Frequently, he would not do 
anything because he just wanted to be alone.  He also had a 
difficult and at times estranged relationship with his wife 
because of the numbing symptoms from PTSD.  He had difficulty 
being in crowds or doing social things, other than when 
veterans were around in a closed environment that he felt 
comfortable in.  

The medical evidence also shows that the veteran has had 
suicidal ideation, albeit with no intent or plan.  See VA 
mental health progress note dated November 6, 2006 and VA 
Counselor's statement in December 2006.  

As for neglect of personal appearance and hygiene, an August 
2006 VA progress note revealed that the veteran had decreased 
self-care.  

The October 2004 VA progress note and November 2005 VA 
examination assigned GAF scores of 38 and 40, respectively, 
indicative of major impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood.

Despite the fact that some of the criteria enumerated for a 
70 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 70 percent rating to be assigned.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
veteran's PTSD on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating.  According to the 
medical evidence, the PTSD symptomatology appears to color 
all aspects of the veteran's life.  Thus, even though all of 
the criteria for the assignment of a 70 percent disability 
rating have not been met, the Board concludes that the 
symptomatology of the veteran's PTSD - being reflective of 
severe impairment in occupational and social functioning - is 
more serious than the "reduced reliability and productivity" 
contemplated by the 50 percent level, and more closely 
approximates "deficiencies in most areas" as contemplated by 
the 70 percent disability rating.  To that extent, the appeal 
is granted.

The Board has also considered whether an even higher rating 
is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
However, for reasons expressed immediately below, the Board 
has concluded that the evidence does not support a conclusion 
that the veteran has symptoms of total occupational and 
social impairment which would warrant the assignment of a 100 
percent disability rating.

In this case, there is no objective evidence of gross 
impairment in thought processes or communication.  The 
October 2004 VA progress note revealed that the veteran was 
future-oriented, calm and cooperative.  He had good eye 
contact and talked openly.  The November 2005 VA examination 
likewise noted that the veteran established intermittent eye 
contact and that his speech was normal in rate.  More 
specifically, the veteran's thought processes were found to 
be logical and coherent.  

Nor is there evidence of persistent delusions or 
hallucinations.  At the November 2005 VA examination, the 
veteran did not have any auditory or visual hallucinations.  
There were also no delusions.  

The veteran is not currently in persistent danger of hurting 
himself or others, and there is no evidence of grossly 
inappropriate behavior.  Although as discussed above there 
were references to suicidal ideations, the veteran has never 
articulated any intent or plan.  The November 2006 VA 
progress note indicated that the veteran had a brief suicidal 
ideation but had no intention of killing himself.  In 
addition, although as discussed above the veteran has 
difficulty dealing with others, there is no evidence of any 
behavior which could be described as "grossly inappropriate".

There is also no evidence that the veteran is disoriented as 
to time or place or that he has memory loss of close 
relatives, his own occupation, or his own name.  

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 100 percent 
rating, but is more reflective of occupational and social 
impairment, with deficiencies in most areas, consistent with 
a 70 percent rating.

In not granting a 100 percent schedular rating for PTSD, the 
Board is not minimizing the severity of the veteran's 
symptoms.  These symptoms, while productive of significant 
impairment, are not so severe that the veteran can be said to 
be totally impaired.  Despite demonstrated difficulties with 
respect to social relationships, the veteran is clearly able 
to function socially, as has been demonstrated by his 
interaction with other veterans.  Hence, while the veteran 
may have difficulty coping with others, the evidence does not 
demonstrate total social impairment.  With respect to 
occupational impairment, this is clearly demonstrated, but 
such pathology is contemplated in the assignment of a 70 
percent rating.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
70 percent from December 19, 2003 on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2006).  There is no indication 
that the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since December 19, 2003.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial 70 percent rating from December 19, 
2003, for PTSD is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


